UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-06023 Managed Municipal Fund, Inc. (Exact name of registrant as specified in charter) 666 Fifth Avenue, 11th Floor New York, New York10103 (Address of principal executive offices) (Zip code) R. Alan Medaugh 666 Fifth Avenue, 11th Floor New York, New York10103 (Name and address of agent for service) Registrant’s telephone number, including area code: 212-446-5600 Date of fiscal year end:October 31 Date of reporting period:November 1, 2013 – October 31, 2014 Item 1. Reports to Stockholders. TABLE of CONTENTS Investment Advisor’s Message 1 Management Discussion & Analysis 3 Performance Comparisons 7 Shareholder Expense Examples 16 Portfolio Profiles 19 Schedule of Investments 20 Statements of Assets and Liabilities 38 Statements of Operations 42 Statements of Changes in Net Assets 44 Financial Highlights 50 Notes to Financial Statements 58 Report of Independent Registered Public Accounting Firm 67 Fund Directors and Officers 68 Notice to Shareholders 70 Investment Advisory Agreements and Investment Sub-Advisory Agreement Approvals 71 Privacy Policy 75 ISI Funds Investment Advisor’s Message October 31, 2014 (Unaudited) Dear Shareholder: I am pleased to present the Annual Report to Shareholders for the ISI Funds. This report covers the 12-month reporting period through October 31, 2014 and includes commentary from the Funds’ portfolio managers at International Strategy & Investment, Inc. (“ISI”) (see Management Discussion and Analysis that follows this letter for more details), a complete list of holdings and the financial statements. Stocks recorded a positive return for the quarter, last year, last three years and last five years. For example, the Wilshire 5000 Total Market Index was up +4.64% for the quarter, +15.78% for the last year and averaged +17.06% for the past five years. U.S. Treasuries increased over the last quarter, last year, last three years and the last five years. The Barclays Capital Treasury Index was +2.78% for the past year and averaged +3.45% for the past five years. Top quality municipal indices were also up for the last quarter, last year, last three years and for the last five years. For example, the Barclays Capital Municipal GO Index was +1.61 for the past quarter and averaged +4.94 % for the past five years. The following is a summary of fund performance during the reporting period. These performance figures assume the reinvestment of dividend and capital gain distributions and exclude the impact of any sales charges. During the year ended October 31, 2014, Total Return U.S. Treasury Fund and North American Government Bond Fund continued their policy of paying dividends at a fixed rate, which resulted in dividends consisting of net investment income, return of capital, short-term capital gains and long-term capital gains. ISI Total Return U.S. Treasury Fund’s investment objective is to achieve a high level of total return with relative stability of principal and, secondarily, high current income consistent with an investment in securities issued by the United States Treasury. For the reporting period, the Fund(excluding sales charge) produced a one-year total return of +0.22% and a five-year average annual total return of +2.62%. From its inception on August 10, 1988 through October 31, 2014, the Fund has posted a cumulative total return of +376.13%, which translates into an average annual total return of +6.13%. The Fund’s net assets totaled $53.54 million at the end of the reporting period. ISI Managed Municipal Fund’s investment objective is to provide a high level of total return with relative stability of principal and, secondarily, high current income exempt from federal income tax through investment in a portfolio consisting primarily of tax-free municipal obligations. For the reporting period, the Fund produced a one-year total return of +3.95% (Class A) and a five-year average annual total return of +2.94%. From its inception on February 26, 1990 through October 31, 2014, the Fund has posted a cumulative total return of +224.92%, which translates into an average annual total return of +4.89%. From its inception on September 15, 2010 through October 31, 2014, the ISI Class I Shares have posted a cumulative total return of +10.02%, which translates to an average annual total return of +2.38%. The Fund’s net assets totaled $69.84 million at the end of the reporting period. ISI North American Government Bond Fund’s investment objective is to provide a high level of current income, consistent with prudent investment risk, by investing primarily in a portfolio consisting of fixed income securities issued or guaranteed by the governments of the United States, Canada and Mexico. For the reporting period, the ISI Class A Shares produced a one-year total return of -1.37% and a five year average annual total return of +2.45%. From its inception on January 15, 1993 through October 31, 2014, the ISI Class A Shares have posted a cumulative total return of +195.59%, which translates into an average annual total return of +5.10%. For the reporting period, the ISI Class C Shares produced a one-year Annual Report|October 31, 2014 1 ISI Funds Investment Advisor’s Message October 31, 2014 (Unaudited) total return of -1.81% and a five year average annual total return of +1.88 %. From its inception on May 16, 2003, through October 31, 2014, the ISI Class C Shares have posted a cumulative total return of +38.70%, which translates into an average annual total return of +2.90 %. From its inception on September 15, 2010 through October 31, 2014, the ISI Class I Shares have posted a cumulative total return of +6.27 %, which translates to an average annual total return of +1.49 %. The Fund’s net assets totaled $71.53 million at the end of the reporting period. ISI Strategy Fund has an investment objective of maximizing total return through a combination of long-term growth of capital and current income by actively allocating the Fund’s assets between common stocks of U.S. issuers and U.S. Treasury securities. For the reporting period, the Fund produced a one-year total return of +12.48 % and a five-year average annual total return of +13.64 %. From its inception on September 16, 1997, through October 31, 2014, the Fund has posted a cumulative total return of +182.43%, which translates into an average annual total return of +6.25%. The Fund’s net assets totaled $94.53 million at the end of the reporting period. We would like to welcome new investors to the ISI Funds and thank those who have been with us for some time. We appreciate your confidence. Sincerely, R. Alan Medaugh President November 28, 2014 2 www.isifunds.com ISI Funds Investment Advisor’s Message October 31, 2014 (Unaudited) The Total Return U.S. Treasury Fund This fiscal year, the Treasury benchmark 10-year bond yield fell by 20 basis points (-0.2%). The decrease in yields began at calendar year end, December 31st, after rising from October 31, 2013. This culminated in a modest drop in rates for the fiscal year. Growth and inflation have both been subdued especially recently when slower global growth pushed commodity prices lower. Oil, West Texas Intermediate Crude Oil, fell from a high of $106 per barrel in late June to $80 at fiscal year end. The situation brought a reversal in yields, and at the end of the fiscal year, rates were modestly below where they began the year. Please see the graph below. The Fund’s duration was modestly reduced during the fiscal year, from 4.1 years to 3.7 years. At the end of the fiscal year, the Fund had 57.2% of its maturities in the 1-5 years range as comparable to the beginning of the fiscal year when the majority of the its holdings were in the 5-10 years maturity range. * Source: Bloomberg Annual Report|October 31, 2014 3 ISI Funds Management Discussion & Analysis October 31, 2014 (Unaudited) The Managed Municipal Fund Municipal yields rose from the beginning of the fiscal year to calendar year end (12/31/2013). From 12/31/2013, rates fell as the global growth picture turned less robust and commodity prices fell. Due to municipals’ better value picture at the beginning of the fiscal year, municipal 10-year AAA issues fell more than the U.S. Treasury 10-year benchmark, i.e. Municipals -43 basis points, Treasuries -20 basis points. The Fund’s maturity was reducing during the fiscal year, from 6.0 years to 4.1 years at the end of the fiscal year. * Source: Bloomberg 4 www.isifunds.com ISI Funds Management Discussion & Analysis October 31, 2014 (Unaudited) The North American Government Bond Fund During the fiscal year, the currency value of Canada and Mexico fell versus the U.S. dollar. A principal reason for this was commodity prices declining. For example, one U.S. dollar purchased 12.85 pesos in late May 2014 and at fiscal year end, one U.S. dollar was able to buy 13.48 pesos—a decline of 5% for the peso. The Canadian dollar from its June 30, 2014 level, one U.S. dollar purchased 1.067 Canadian dollars and, by the end of the year, one U.S. dollar purchased 1.1266 Canadian dollars—a decline of 5.5%. The currency performance held back the Fund’s performance for the fiscal year. Feeling that the depreciation raised return potential for Canada and Mexico, the Fund increased its combined bond holding from 33.5% to 36.8% during the fiscal year. The Strategy Fund The stock market rallied strongly during the fiscal year. The Fund benefitted from its equity position. Earnings performance and attractive dividend yields were, for the third year, the basic forces behind the stock market rally. U.S. Treasury yields fell modestly during the year (the 10-year benchmark Treasury was down -20 basis points (-0.2%). The Fund’s performance for the fiscal year was up +12.48%. Stocks led the way with the Wilshire 5000 up +15.78%. The U.S. Treasury position had a modest positive return. For example, the Barclays Capital U.S. Treasury Index was up +2.78% for the fiscal year. Please see the two charts below. * Source: Bloomberg Annual Report|October 31, 2014 5 ISI Funds Management Discussion & Analysis October 31, 2014 (Unaudited) * Source: Bloomberg 6 www.isifunds.com Total Return U.S. Treasury Fund, Inc. Performance Comparison1 October 31, 2014 (Unaudited) Total Return U.S. Treasury Fund – ISI Shares, Barclays Capital Treasury Index, Barclays Capital Intermediate Treasury Index and Barclays Capital Long-Term Treasury Index: Value of a $10,000 Investment (for 10 Years ended October 31, 2014) Annual Report|October 31, 2014 7 Total Return U.S. Treasury Fund, Inc. Performance Comparison1 October 31, 2014 (Unaudited) Cumulative Total Returns (With Sales Charge) Average Annual Total Returns (With Sales Charge) Periods Ended October 31, 2014 1 Year 3 Years 5 Years 10 Years Since Inception2 1 Year 3 Years 5 Years 10 Years Since Inception2 Total Return U.S. Treasury Fund -2.76% -1.50% 10.40% 40.00% 361.81% -2.76% -0.50% 2.00% 3.42% 6.01% Barclays Capital Treasury Index3 2.78% 5.00% 18.49% 51.49% 427.23% 2.78% 1.64% 3.45% 4.24% 6.56% Barclays Capital Intermediate Treasury Index3 1.46% 3.65% 14.29% 44.01% 349.62% 1.46% 1.20% 2.71% 3.71% 5.91% Barclays Capital Long-Term Treasury Index3 13.16% 13.34% 46.00% 95.54% 804.65% 13.16% 4.26% 7.86% 6.94% 8.78% 1 Past performance is not indicative of future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The performance information presented in the graph and table above does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. All performance assumes the reinvestment of dividends and capital gain distributions and includes the Fund’s maximum 3.00% sales charge. Distributions of the Fund’s capital gains and any non-US Treasury income may be subject to state and local taxes. Management is not aware of any single index that is truly representative of the Fund since its active maturity management policy allows the manager to adjust the weighted average maturity throughout each US Treasury sector. Currently, the Fund’s weighted average maturity is approximately 4.16 years. 2 The Fund’s inception date is August 10, 1988. Benchmark returns are for the periods beginning August 31, 1988. 3 The Barclays Capital Treasury Index is an unmanaged index reflecting the performance of all public Treasury obligations and does not focus on one particular segment of the Treasury market. The Barclays Capital Intermediate Treasury Index is an unmanaged index reflecting theperformance of US Treasury securities in the intermediate-term Treasury sector. The Barclays Capital Long-Term Treasury Index is an unmanaged index reflecting the performance of US Treasury securities in the long-term Treasury sector. Benchmark returns do not reflect expenses or sales charges that have been deducted from the Fund’s returns. Expense Ratio Information as of: October 31, 2014 Gross Expense Ratio 1.01% 8 www.isifunds.com Managed Municipal Fund, Inc. Performance Comparison1 October 31, 2014 (Unaudited) Managed Municipal Fund – ISI Class A Shares, Barclays Capital General Obligation Index, Barclays Capital Prerefunded Municipal Bond Index and Consumer Price Index: Value of a $10,000 Investment (for 10 Years ended October 31, 2014) Annual Report|October 31, 2014 9 Managed Municipal Fund, Inc. Performance Comparison1 October 31, 2014 (Unaudited) Cumulative Total Returns (With Sales Charge) Average Annual Total Returns (With Sales Charge) Periods Ended October 31, 2014 1 Year 3 Years 5 Years 10 Years Since Inception 1 Year 3 Years 5 Years 10 Years Since Inception Managed Municipal Fund – ISI Class A Shares2 0.80% 4.14% 12.11% 32.49% 215.15% 0.80% 1.36% 2.31% 2.85% 4.76% Managed Municipal Fund – ISI Class I Shares3 3.64% 7.45% – – 10.02% 3.64% 2.42% – – 2.38% Barclays Capital General Obligation Index4 6.76% 13.58% 27.26% 57.37% 319.14% 6.76% 4.33% 4.94% 4.64% 5.98% Barclays Capital Prerefunded Municipal Bond Index4 1.80% 5.17% 11.31% 35.75% 219.37% 1.80% 1.70% 2.17% 3.10% 4.82% Consumer Price Index5 1.70% 4.98% 9.95% 24.99% 54.54% 1.70% 1.63% 1.92% 2.26% 1.78% 1 Past performance is not indicative of future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The performance information presented in the graph and table above does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. All performance assumes the reinvestment of dividends and capital gain distributions and includes the sales charge, if applicable. ISI Class A Shares have a maximum 3.00% sales charge. Distributions of the Fund’s income and capital gains may be subject to state and local taxes. 2 The ISI Class A Shares inception date is February 26, 1990. Benchmark returns are for the periods beginning February 28, 1990. 3 The ISI Class I Shares inception date is October 7, 2010. Benchmark returns are for the period beginning October 31, 2010. Cumulative and annualized returns for the Barclays Capital General Obligation Index from October 31, 2010 through October 31, 2014 were 18.21% and 4.27%, respectively. Cumulative and annualized returns for the Barclays Capital Pre-refunded Municipal Bond Index from October 31, 2010 through October 31, 2014 were 7.19% and 1.75%, respectively. 4 The Barclays Capital General Obligation Index is an unmanaged index reflecting general municipal bond market performance. The Barclays Capital Pre-refunded Municipal Bond Index, an unmanaged index, is a subcomponent of the general Barclays Capital Municipal Bond Index, and contains only bonds from that index that have been pre-refunded or escrowed to maturity. Benchmark returns do not reflect expenses or sales charges that have been deducted from the Fund’s returns. 5 The Consumer Price Index is a widely used measure of inflation. Expense Ratio Information as of: October 31, 2014 Gross Expense Ratio – Class A 1.16% Gross Expense Ratio – Class I 0.92% 10 www.isifunds.com North American Government Bond Fund, Inc. Performance Comparison1 October 31, 2014 (Unaudited) North American Government Bond Fund – ISI Class A Shares, Barclays Capital Intermediate Treasury Index, Barclays Capital Emerging Americas Index: Mexico Section/Citigroup US Broad Investment-Grade Bond Index Mexico Sector/Barclays Capital Global Aggregate Index: Mexico Section and Consumer Price Index: Value of a $10,000 Investment (for 10 Years ended October 31, 2014) Annual Report|October 31, 2014 11 North American Government Bond Fund, Inc. Performance Comparison1 October 31, 2014 (Unaudited) Cumulative Total Returns (With Sales Charge) Average Annual Total Returns (With Sales Charge) Periods Ended October 31, 2014 1 Year 3 Years 5 Years 10 Years Since Inception 1 Year 3 Years 5 Years 10 Years Since Inception North American Government Bond Fund - ISI Class A Shares2 -4.38% -3.27% 9.56% 42.74% 186.70% -4.38% -1.10% 1.84% 3.62% 4.95% North American Government Bond Fund - ISI Class C Shares3 -2.77% -1.96% 9.74% 38.41% 38.70% -2.77% -0.66% 1.88% 3.30% 2.90% North American Government Bond Fund - ISI Class I Shares4 -1.07% 0.55% – – 6.27% -1.07% 0.18% – – 1.49% Barclays Capital Intermediate Treasury Index5 1.46% 3.65% 14.29% 44.01% 186.65% 1.46% 1.20% 2.71% 3.71% 4.96% Barclays Capital Emerging Americas Index: Mexico Section/Citigroup US Broad Investment-Grade Bond Index Mexico Sector/Barclays Capital Global Aggregate Index: Mexico Section6 4.03% 20.53% 48.10% 75.67% 625.19% 4.03% 6.42% 8.17% 5.80% 9.53% Consumer Price Index7 1.70% 4.98% 9.95% 24.99% 73.60% 1.70% 1.63% 1.92% 2.26% 2.57% 1 Past performance is not indicative of future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The performance information presented in the graph and table above does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. All performance assumes the reinvestment of dividends and capital gain distributions and includes sales charges, if applicable. ISI Class A shares have a maximum 3.00% sales charge. ISI Class C Shares have a maximum 1.00% contingent deferred sales charge in the first year, which is eliminated thereafter. 2 ISI Class A Shares inception date is January 15, 1993. Benchmark returns are for the periods beginning January 31, 1993. 3 ISI Class C Shares inception date is May 16, 2003. Cumulative and annualized returns for the Barclays Capital Intermediate Treasury Index from May 31, 2003 through October 31, 2014 were 47.00% and 3.43%, respectively. 4 ISI Class I Shares inception date is September 16, 2010. Benchmark returns are for the periods beginning September 30, 2010. Cumulative and annualized returns for the Barclays Capital Intermediate Treasury Index from September 30, 2010 through October 31, 2014 were 7.49% and 1.78%, respectively. 12 www.isifunds.com North American Government Bond Fund, Inc. Performance Comparison1 October 31, 2014 (Unaudited) 5 The Barclays Capital Intermediate Treasury Index is an unmanaged index reflecting the performance of US Treasury securities in the intermediate-term Treasury sector. Benchmark returns do not reflect expenses or sales charges that have been deducted from the Fund’s returns. 6 Reflects the performance of the Barclays Capital Emerging Americas Index: Mexico Section through October 31, 2004 and the Citigroup US Broad Investment-Grade Bond Index Mexico Sector from that date through October 31, 2006 and the Barclays Capital Global Aggregate Index: Mexico from October 31, 2006 through April 30, 2014. The Barclays Capital Emerging Americas Index: Mexico Section has been discontinued. Barclays Capital Emerging Americas Index: Mexico Section was an unmanaged sub-index of the Barclays Capital Emerging Americas Index reflecting the performance of selected Mexican debt instruments with maturities of one year or more. The Citigroup US Broad Investment-Grade Bond Index Mexico Sector is an unmanaged sub-index of the Citigroup US Broad Investment-Grade Bond Index reflecting the performance of selected Mexican debt instruments with maturities of one year or more. The Barclays Capital Global Aggregate Index: Mexico Section is an unmanaged sub-index of Barclays Capital Global Aggregate Index which provides broad-based measure of global investment-grade fixed income markets. The Mexico Section reflects the US dollar performance of selected Mexican government peso-denominated debt instruments with maturities of one year or more. Benchmark returns do not reflect expenses or sales charges that have been deducted from the Fund’s returns. 7 The Consumer Price Index is a widely used measure of inflation. Expense Ratio Information as of: October 31, 2014 Gross Expense Ratio – Class A 1.36% Gross Expense Ratio – Class C 1.96% Gross Expense Ratio – Class I 0.97% Annual Report|October 31, 2014 13 ISI Strategy Fund, Inc. Performance Comparison1 October 31, 2014 (Unaudited) ISI Strategy Fund – ISI Shares, Dow Jones Wilshire 5000 (Full Cap) Index and Consumer Price Index: Value of a $10,000 Investment (for 10 Years ended October 31, 2014) 14 www.isifunds.com ISI Strategy Fund, Inc. Performance Comparison1 October 31, 2014 (Unaudited) Cumulative Total Returns (With Sales Charge) Average Annual Total Returns (With Sales Charge) Periods Ended October 31, 2014 1 Year 3 Years 5 Years 10 Years Since Inception2 1 Year 3 Years 5 Years 10 Years Since Inception2 ISI Strategy Fund 9.09% 51.01% 83.85% 101.39% 173.93% 9.09% 14.73% 12.95% 7.25% 6.06% DJ Wilshire 5000 (Full Cap) Index3 15.78% 71.10% 119.79% 131.61% 208.17% 15.78% 19.60% 17.06% 8.76% 6.80% Consumer Price Index4 1.70% 4.98% 9.95% 24.99% 42.42% 1.70% 1.63% 1.92% 2.26% 2.09% 1 Past performance is not indicative of future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The performance information presented in the graph and table above does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. All performance assumes the reinvestment of dividends and capital gain distributions and includes the Fund’s maximum 3.00% sales charge. 2 The Fund’s inception date is September 16, 1997. Benchmark returns are for the periods beginning September 30, 1997. 3 The DJ Wilshire 5000 (Full Cap) Index is an unmanaged index that represents the broadest measure of the US equity market. Benchmark returns do not reflect expenses or sales charges that have been deducted from the Fund’s returns. 4 The Consumer Price Index is a widely used measure of inflation. Expense Ratio Information as of: October 31, 2014 Gross Expense Ratio 1.21% Annual Report|October 31, 2014 15 ISI Funds Shareholder Expense Examples October 31, 2014 (Unaudited) As a shareholder of the Funds, you incur two types of cost: (1) transaction costs, including sales charges (loads); and (2) ongoing costs, including management fees, Rule 12b-1 distribution/shareholder service fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in each Fund and to compare these costs with the ongoing costs of investing in other mutual funds. A mutual fund’s ongoing costs are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The expenses in the tables below are based on an investment of $1,000 made at the beginning of the period (May 1, 2014) shown and held for the entire period (October 31, 2014). Actual Expenses – “Actual Return” in the following table provides information about actual account values and actual expenses. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the “Expenses Paid During Period” column to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes – “Hypothetical Returns” in the following table provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the actual return of each Fund. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing cost of investing in a Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Expenses shown in the tables are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads). Therefore, “Hypothetical Returns” in the table are useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. If these transactional costs were included, your costs would have been higher. 16 www.isifunds.com ISI Funds Shareholder Expense Examples October 31, 2014 (Unaudited) Total Return U.S. Treasury Fund, Inc. Beginning Account Value May 1, 2014 Ending Account Value October 31, 2014 Expenses Paid During Period(1) Annualized Expense Ratio Based on Actual Fund Return 1.06% Based on Hypothetical 5% Return 1.06% Managed Municipal Fund, Inc. - Class A Beginning Account Value May 1, 2014 Ending Account Value October 31, 2014 Expenses Paid During Period(1) Annualized Expense Ratio Based on Actual Fund Return 1.16% Based on Hypothetical 5% Return 1.16% Managed Municipal Fund, Inc. - Class I Beginning Account Value May 1, 2014 Ending Account Value October 31, 2014 Expenses Paid During Period(1) Annualized Expense Ratio Based on Actual Fund Return 0.92% Based on Hypothetical 5% Return 0.92% North American Government Bond Fund, Inc. - Class A Beginning Account Value May 1, 2014 Ending Account Value October 31, 2014 Expenses Paid During Period(1) Annualized Expense Ratio Based on Actual Fund Return 1.33% Based on Hypothetical 5% Return 1.33% North American Government Bond Fund, Inc. - Class C Beginning Account Value May 1, 2014 Ending Account Value October 31, 2014 Expenses Paid During Period(1) Annualized Expense Ratio Based on Actual Fund Return 1.85% Based on Hypothetical 5% Return 1.85% Annual Report|October 31, 2014 17 ISI Funds Shareholder Expense Examples October 31, 2014 (Unaudited) North American Government Bond Fund, Inc. - Class I Beginning Account Value May 1, 2014 Ending Account Value October 31, 2014 Expenses Paid During Period(1) Annualized Expense Ratio Based on Actual Fund Return 0.94% Based on Hypothetical 5% Return 0.94% ISI Strategy Fund, Inc. Beginning Account Value May 1, 2014 Ending Account Value October 31, 2014 Expenses Paid During Period(1) Annualized Expense Ratio Based on Actual Fund Return 1.30% Based on Hypothetical 5% Return 1.30% Expenses are equal to the Fund's annualized expense ratio multiplied by the average account value over the period, multiplied by 184/365 (to reflect the half-year period). 18 www.isifunds.com ISI Funds Portfolio Profiles October 31, 2014 (Unaudited) Portfolio Profiles (as a % of Net Assets) Total Return U.S. Treasury Fund, Inc. U.S. Treasury Obligations 99.33% Cash, Cash Equivalents, & Other Net Assets 0.67% 100.00% Managed Municipal Fund, Inc. Aaa Municipal Obligations* 74.78% Aa Municipal Obligations* 8.83% NR Municipal Obligations* 0.56% U.S. Treasury Obligations 4.94% Cash, Cash Equivalents, & Other Net Assets 10.89% 100.00% * Ratings are based on Moody’s Investors Service, Inc. North American Government Bond Fund, Inc. Canadian Securities 18.55% Mexican Securities 18.14% U.S. Treasury Obligations 61.73% Cash, Cash Equivalents, & Other Net Assets 1.58% 100.00% ISI Strategy Fund, Inc. Consumer Discretionary 10.41% Consumer Staples 7.94% Energy 6.58% Financials 16.59% Health Care 13.69% Industrials 8.62% Information Technology 16.83% Materials 2.67% Telecommunication Services 3.00% Utilities 3.14% U.S. Treasury Obligations 10.26% Cash, Cash Equivalents, & Other Net Assets 0.27% 100.00% Annual Report|October 31, 2014 19 Total Return U.S. Treasury Fund, Inc. Schedule of Investments October 31, 2014 Interest Maturity Principal Security Rate Date Amount Value U.S. TREASURY OBLIGATIONS - 85.55% U.S. Treasury Notes % 01/31/19 $ $ U.S. Treasury Notes % 01/31/19 U.S. Treasury Bonds % 11/15/18 U.S. Treasury Bonds % 08/15/19 U.S. Treasury Bonds % 08/15/20 Total U.S. Treasury Obligations (Cost $43,787,061) $ U.S. TREASURY BILLS - 13.78% U.S. Treasury Bills1 % 02/05/15 $ $ U.S. Treasury Bills1 % 11/06/14 Total U.S. Treasury Bills (Cost $7,374,942) $ Total Investments - 99.33% (Cost $51,162,003)* $ Other Assets In Excess Of Liabilities - 0.67% Net Assets - 100.00% $ 1 Interest rate presented is effective yield to maturity. * Cost for Federal income tax purposes is $51,162,003 and net unrealized appreciation on a tax basis consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ See Notes to Financial Statements. 20 www.isifunds.com Managed Municipal Fund, Inc. Schedule of Investments October 31, 2014 Security Interest Rate Maturity Date Ratings (Moody's/ S&P)1 Principal Amount Value MUNICIPAL BONDS - 84.17% General Obligation- 36.36% Baltimore County, MD % 08/01/22 Aaa/AAA $ $ City of Columbus, OH, Series 1 % 07/01/29 Aaa/AAA Delaware State % 03/01/31 Aaa/AAA Delaware State, Series A % 08/01/26 Aaa/AAA Delaware State, Series B % 07/01/19 Aaa/AAA Georgia State, Series B % 04/01/25 Aaa/AAA Mecklenburg County, NC % 02/01/26 Aaa/AAA Oregon State, State Property, ODOT Building, Series K % 05/01/30 Aa1/AA+ Prince Georges County, MD, Public Improvements % 07/15/26 Aaa/AAA Utah State, Series A % 07/01/23 Aaa/AAA Wake County, NC, Series A % 05/01/29 Aaa/AAA Washington State, Motor Vehicle Fuel Tax, Series E % 02/01/36 Aa1/AA+ Washington, MD, Suburban Sanitation District, Public Improvements % 06/01/26 Aaa/AAA $ Prerefunded2 Issues- 34.06% Fairfax County, VA, Water Authority Water Revenue, 04/01/2017 @ 100 % 04/01/27 NR/NR $ $ Georgia State, Series G, 1/1/99 @ 100 % 10/01/23 Aaa/AA+ Henrico County, VA, Public Improvements, 07/15/15 @ 100 % 07/15/24 Aaa/AAA Kansas State, Development Finance Authority, DW-1, 04/01/17 @ 100 % 04/01/22 Aaa/AAA Kansas State, Development Finance Authority, DW-1, 1/1/99 @ 100 % 04/01/20 Aaa/AAA Maryland State, Capital Improvements, Series A, 02/15/15 @ 100 % 02/15/20 Aaa/AAA Tennessee State, Series A, 05/01/17 @ 100 % 05/01/26 Aaa/AA+ Tennessee State, Series A, 05/01/17 @ 100 % 05/01/27 Aaa/AA+ See Notes to Financial Statements. Annual Report|October 31, 2014 21 Managed Municipal Fund, Inc. Schedule of Investments October 31, 2014 Security Interest Rate Maturity Date Ratings (Moody's/ S&P)1 Principal Amount Value MUNICIPAL BONDS - 84.17% (continued) Prerefunded2 Issues- 34.06% (continued) Virginia State, Series B, 06/01/16 @ 100 % 06/01/26 Aaa/AAA $ $ Washington, MD, Suburban Sanitation District, Water Supply, 06/01/16 @ 100 % 06/01/26 Aaa/AAA $ Revenue Bonds- 13.75% Fairfax County, VA, Water Authority Water Revenue % 04/01/27 Aaa/AAA $ $ Gwinnett County, GA, Water & Sewerage Authority, Series A % 08/01/28 Aaa/AAA North Carolina State, Series B % 06/01/26 Aa1/AA+ Virginia State, Resources Authority Clean Water Revenue % 10/01/28 Aaa/AAA $ Total Municipal Bonds (Cost $55,608,539) $ U.S. TREASURY BILLS - 4.94% U.S. Treasury Bills3 % 02/05/15 - $ $ U.S. Treasury Bills3 % 11/06/14 - U.S. Treasury Bills3 % 10/15/15 - Total U.S. Treasury Bills (Cost $3,449,136) $ Total Investments - 89.11% (Cost $59,057,675)* $ Other Assets In Excess Of Liabilities - 10.89% Net Assets - 100.00% $ 1 Moody's Municipal Bond Ratings: Aaa Judged to be of best quality. Aa Judged to be of high quality by all standards.Issues are sometimes denoted with a 1, 2, or 3,which dentoe a high, medium or low ranking within the ranking. NRBond is not rated by this rating organization. S&P Municipal Bond Ratings: AAAOf the highest quality. AAThe second strongest capacity of payment of debt services.Those issues determined to possess very strong safety characteristics are denoted with a plus (+) sign. NRBond is not rated by this rating organization. See Notes to Financial Statements. 22 www.isifunds.com Managed Municipal Fund, Inc. Schedule of Investments October 31, 2014 2 Prerefunded:Bonds which are prerefunded are collateralized by U.S. Treasury securities which are held in escrow and are used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. 3 Interest rate presented is effective yield to maturity. * Cost for Federal income tax purposes is $59,057,675 and net unrealized appreciation on a tax basis consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ See Notes to Financial Statements. Annual Report|October 31, 2014 23 North American Government Bond Fund, Inc. Schedule of Investments October 31, 2014 Interest Maturity Principal Security Rate Date Amount1 Value CANADIAN SECURITIES - 18.55% Canadian Government Bonds % 05/01/15 CAD $ Canadian Government Bonds % 05/01/16 Canadian Government Bonds % 02/01/17 Canadian Government Bonds % 06/01/17 Total Canadian Securities (Cost $14,022,944) $ MEXICAN SECURITIES - 18.14% Mexican Bonos2 % 12/15/16 MXN $ Mexican Bonos2 % 12/14/17 Mexican Bonos2 % 12/17/15 Mexican Bonos2 % 12/13/18 Total Mexican Securities (Cost $13,936,344) $ U.S. TREASURY OBLIGATIONS - 60.87% U.S. Treasury Notes % 01/31/19 $ $ U.S. Treasury Notes % 07/31/19 U.S. Treasury Notes % 07/31/21 U.S. Treasury Bonds % 08/15/20 U.S. Treasury Bonds % 08/15/19 U.S. Treasury Bonds % 02/15/20 U.S. Treasury Bonds % 05/15/17 U.S. Treasury Bonds % 08/15/20 U.S. Treasury Bonds % 08/15/17 Total U.S. Treasury Obligations (Cost $41,494,143) $ U.S. TREASURY BILLS - 0.86% U.S. Treasury Bills3 % 03/05/15 $ $ Total U.S. Treasury Bills (Cost $614,940) $ Total Investments - 98.42% (Cost $70,068,371)* $ Other Assets In Excess Of Liabilities - 1.58% Net Assets - 100.00% $ CAD Canadian Dollar MXN Mexican Peso See Notes to Financial Statements. 24 www.isifunds.com North American Government Bond Fund, Inc. Schedule of Investments October 31, 2014 1 Principal Amount is shown in U.S. dollars unless otherwise noted. 2 Bonos are fixed rate, local currency-denominated coupon bonds issued by the Mexican government. 3 Interest rate presented is effective yield to maturity. * Cost for Federal income tax purposes is $70,076,036 and net unrealized appreciation on a tax basis consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation* $ * The amount shown of $319,235 does not include the tax adjustment of $(7,813) for unrealized depreciation on foreign exchange contracts. See Notes to Financial Statements. Annual Report|October 31, 2014 25 ISI Strategy Fund, Inc. Schedule of Investments October 31, 2014 Security Shares Value COMMON STOCKS - 89.47% Consumer Discretionary - 10.41% Auto Components - 0.52% Federal-Mogul Holdings Corp.* $ Gentex Corp. Lear Corp. Automobiles - 0.64% Ford Motor Co. General Motors Co. Diversified Consumer Services - 0.43% Apollo Education Group, Inc.* DeVry Education Group, Inc. Service Corp. International Hotels, Restaurants & Leisure - 1.85% Brinker International, Inc. Darden Restaurants, Inc. Denny's Corp.* Domino's Pizza, Inc. Dunkin' Brands Group, Inc. Hyatt Hotels Corp. - Class A* Jack in the Box, Inc. Marriott International, Inc. - Class A McDonald's Corp. MGM Resorts International* Six Flags Entertainment Corp. Wyndham Worldwide Corp. Security Shares Value COMMON STOCKS - 89.47% (continued) Consumer Discretionary - 10.41% (continued) Hotels, Restaurants & Leisure - 1.85% (continued) Yum! Brands, Inc. $ Household Durables - 0.46% Jarden Corp.* Newell Rubbermaid, Inc. Internet & Catalog Retail - 0.40% Liberty Interactive Corp. - Class A* Liberty Ventures - Series A* Leisure Products - 0.11% Mattel, Inc. Media - 3.74% Cablevision Systems Corp. - New York Group - Class A Comcast Corp. - Class A DIRECTV* Interpublic Group of Cos, Inc. (The) John Wiley & Sons, Inc. - Class A Lamar Advertising Co. - Class A Omnicom Group, Inc. Scholastic Corp. Thomson Reuters Corp. Time Warner Cable, Inc. Time Warner, Inc. Time, Inc.* Viacom, Inc. - Class B See Notes to Financial Statements. 26 www.isifunds.com ISI Strategy Fund, Inc. Schedule of Investments October 31, 2014 Security Shares Value COMMON STOCKS - 89.47% (continued) Consumer Discretionary - 10.41% (continued) Media - 3.74% (continued) Walt Disney Co. (The) $ Multi-Line Retail - 0.56% Kohl's Corp. Nordstrom, Inc. Target Corp. Specialty Retail - 1.48% AutoNation, Inc.* AutoZone, Inc.* GameStop Corp. - Class A Gap, Inc. (The) Home Depot, Inc. (The) Lowe's Cos., Inc. Staples, Inc. Systemax, Inc.* TJX Cos, Inc. (The) Wet Seal, Inc. (The) - Class A* Zumiez, Inc.* Textiles, Apparel & Luxury Goods - 0.22% NIKE, Inc. - Class B Consumer Staples - 7.94% Beverages - 1.54% Coca-Cola Bottling Co. Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. Dr Pepper Snapple Group, Inc. PepsiCo, Inc. Food & Staples Retailing - 2.36% CVS Health Corp. Kroger Co. (The) Security Shares Value COMMON STOCKS - 89.47% (continued) Consumer Staples - 7.94% (continued) Food & Staples Retailing - 2.36% (continued) Rite Aid Corp.* $ Safeway, Inc. Walgreen Co. Wal-Mart Stores, Inc. Food Products - 1.77% Bunge Ltd. Campbell Soup Co. ConAgra Foods, Inc. General Mills, Inc. Kraft Foods Group, Inc. McCormick & Co., Inc. - Non-Voting Shares Mondelez International, Inc. - Class A Pinnacle Foods, Inc. Sanderson Farms, Inc. TreeHouse Foods, Inc.* Tyson Foods, Inc. - Class A Household Products - 1.09% Colgate-Palmolive Co. Harbinger Group, Inc.* Kimberly-Clark Corp. Procter & Gamble Co. (The) Personal Products - 0.16% Avon Products, Inc. Revlon, Inc. - Class A* See Notes to Financial Statements. Annual Report|October 31, 2014 27 ISI Strategy Fund, Inc. Schedule of Investments October 31, 2014 Security Shares Value COMMON STOCKS - 89.47% (continued) Consumer Staples - 7.94% (continued) Tobacco - 1.02% Altria Group, Inc. $ Philip Morris International, Inc. Reynolds American, Inc. Energy - 6.58% Energy Equipment & Services - 1.11% Basic Energy Services, Inc.* Cameron International Corp.* Halliburton Co. Matrix Service Co.* Patterson-UTI Energy, Inc. RPC, Inc. Schlumberger Ltd. Seventy Seven Energy, Inc.* Unit Corp.* 60 Oil, Gas & Consumable Fuels - 5.47% Anadarko Petroleum Corp. Chevron Corp. ConocoPhillips Denbury Resources, Inc. Devon Energy Corp. Exxon Mobil Corp. Green Plains, Inc. Hess Corp. Kinder Morgan, Inc. Marathon Oil Corp. Marathon Petroleum Corp. Occidental Petroleum Corp. Security Shares Value COMMON STOCKS - 89.47% (continued) Energy - 6.58% (continued) Oil, Gas & Consumable Fuels - 5.47% (continued) Phillips 66 $ SM Energy Co. Southwestern Energy Co.* Financials - 16.59% Banks - 4.71% Bank of America Corp. BB&T Corp. Citigroup, Inc. Cullen/Frost Bankers, Inc. CVB Financial Corp. Enterprise Financial Services Corp. Fifth Third Bancorp JPMorgan Chase & Co. MB Financial, Inc. Pinnacle Financial Partners, Inc. PNC Financial Services Group, Inc. (The) Popular, Inc.* SVB Financial Group* TCF Financial Corp. United Community Banks, Inc. US Bancorp Washington Trust Bancorp, Inc. Webster Financial Corp. Wells Fargo & Co. See Notes to Financial Statements. 28 www.isifunds.com ISI Strategy Fund, Inc. Schedule of Investments October 31, 2014 Security Shares Value COMMON STOCKS - 89.47% (continued) Financials - 16.59% (continued) Capital Markets - 1.77% Ameriprise Financial, Inc. $ Bank of New York Mellon Corp. (The) Charles Schwab Corp. (The) E*TRADE Financial Corp.* Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) Investment Technology Group, Inc.* Legg Mason, Inc. Morgan Stanley Raymond James Financial, Inc. State Street Corp. Consumer Finance - 1.09% American Express Co. Capital One Financial Corp. Discover Financial Services Santander Consumer USA Holdings, Inc. Diversified Financial Services - 1.23% Berkshire Hathaway, Inc. - Class B* MSCI, Inc. Insurance - 4.32% Aflac, Inc. Security Shares Value COMMON STOCKS - 89.47% (continued) Financials - 16.59% (continued) Insurance - 4.32% (continued) Allstate Corp. (The) $ American International Group, Inc. American National Insurance Co. Aspen Insurance Holdings Ltd. Assurant, Inc. Assured Guaranty Ltd. Chubb Corp. (The) Cincinnati Financial Corp. Erie Indemnity Co. - Class A FBL Financial Group, Inc. - Class A First American Financial Corp. Hanover Insurance Group, Inc. (The) Kemper Corp. Lincoln National Corp. Loews Corp. MBIA, Inc.* Mercury General Corp. Montpelier Re Holdings Ltd. Old Republic International Corp. PartnerRe Ltd. Platinum Underwriters Holdings Ltd. Principal Financial Group, Inc. See Notes to Financial Statements. Annual Report|October 31, 2014 29 ISI Strategy Fund, Inc. Schedule of Investments October 31, 2014 Security Shares Value COMMON STOCKS - 89.47% (continued) Financials - 16.59% (continued) Insurance - 4.32% (continued) Progressive Corp. (The) $ Prudential Financial, Inc. RenaissanceRe Holdings Ltd. RLI Corp. Unum Group Validus Holdings Ltd. Real Estate Investment Trusts - 2.79% AG Mortgage Investment Trust, Inc. Altisource Residential Corp. American Capital Agency Corp. American Capital Mortgage Investment Corp. American Tower Corp. Apollo Commercial Real Estate Finance, Inc. - REIT Apollo Residential Mortgage, Inc. Ashford Hospitality Prime, Inc. - REIT Capstead Mortgage Corp. - REIT Chatham Lodging Trust Chimera Investment Corp. Security Shares Value COMMON STOCKS - 89.47% (continued) Financials - 16.59% (continued) Real Estate Investment Trusts - 2.79% (continued) Cousins Properties, Inc. - REIT $ Crown Castle International Corp. CYS Investments, Inc. - REIT Equity LifeStyle Properties, Inc. FelCor Lodging Trust, Inc. Getty Realty Corp. - REIT Government Properties Income Trust Healthcare Trust of America, Inc. - Class A, REIT MFA Financial, Inc. - REIT National Health Investors, Inc. Parkway Properties, Inc. Plum Creek Timber Co., Inc. Potlatch Corp. - REIT Public Storage Sabra Health Care, Inc. - REIT Strategic Hotels & Resorts, Inc.* Two Harbors Investment Corp. - REIT Ventas, Inc. See Notes to Financial Statements. 30 www.isifunds.com ISI Strategy Fund, Inc. Schedule of Investments October 31, 2014 Security Shares Value COMMON STOCKS - 89.47% (continued) Financials - 16.59% (continued) Real Estate Investment Trusts - 2.79% (continued) Washington Real Estate Investment Trust $ Weingarten Realty Investors Real Estate Management & Development - 0.46% CBRE Group, Inc. - Class A* Jones Lang LaSalle, Inc. Thrifts & Mortgage Finance - 0.22% Capitol Federal Financial, Inc. MGIC Investment Corp.* Radian Group, Inc. United Financial Bancorp, Inc. Health Care - 13.69% Biotechnology - 2.07% Amgen, Inc. Biogen Idec, Inc.* Celgene Corp.* Gilead Sciences, Inc.* United Therapeutics Corp.* Health Care Equipment & Supplies - 2.03% Abbott Laboratories Alere, Inc.* Security Shares Value COMMON STOCKS - 89.47% (continued) Health Care - 13.69% (continued) Health Care Equipment & Supplies - 2.03% (continued) Baxter International, Inc. $ Boston Scientific Corp.* Hologic, Inc.* Masimo Corp.* Medtronic, Inc. STERIS Corp. West Pharmaceutical Services, Inc. Health Care Providers & Services - 4.29% AmerisourceBergen Corp. Cigna Corp. DaVita HealthCare Partners, Inc.* Express Scripts Holding Co.* HCA Holdings, Inc.* Health Net, Inc.* HealthSouth Corp. Humana, Inc. Kindred Healthcare, Inc. Laboratory Corp. of America Holdings* LifePoint Hospitals, Inc.* Magellan Health Services, Inc.* McKesson Corp. PharMerica Corp.* Quest Diagnostics, Inc. Select Medical Holdings Corp. See Notes to Financial Statements. Annual Report|October 31, 2014 31 ISI Strategy Fund, Inc. Schedule of Investments October 31, 2014 Security Shares Value COMMON STOCKS - 89.47% (continued) Health Care - 13.69% (continued) Health Care Providers & Services - 4.29% (continued) Team Health Holdings, Inc.* $ Tenet Healthcare Corp.* UnitedHealth Group, Inc. WellCare Health Plans, Inc.* WellPoint, Inc. Health Care Technology - 0.01% Omnicell, Inc.* Life Science Tools & Services - 0.15% Thermo Fisher Scientific, Inc. Pharmaceuticals - 5.14% AbbVie, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Endo International plc* Hospira, Inc.* Johnson & Johnson Lannett Co. Inc* Merck & Co., Inc. Mylan, Inc.* Pfizer, Inc. Industrials - 8.62% Aerospace & Defense - 2.33% Boeing Co. (The) Curtiss-Wright Corp. Exelis, Inc. General Dynamics Corp. Honeywell International, Inc. Security Shares Value COMMON STOCKS - 89.47% (continued) Industrials - 8.62% (continued) Aerospace & Defense - 2.33% (continued) Huntington Ingalls Industries, Inc. $ Lockheed Martin Corp. Northrop Grumman Corp. Precision Castparts Corp. Raytheon Co. Spirit AeroSystems Holdings, Inc. - Class A* United Technologies Corp. Vectrus, Inc.* Air Freight & Logistics - 0.77% FedEx Corp. United Parcel Service, Inc. - Class B Airlines - 0.18% Alaska Air Group, Inc. United Continental Holdings, Inc.* Building Products - 0.13% AO Smith Corp. Griffon Corp. Masco Corp. Commercial Services & Supplies - 0.96% Brink's Co. (The) Pitney Bowes, Inc. Republic Services, Inc. Rollins, Inc. RR Donnelley & Sons Co. See Notes to Financial Statements. 32 www.isifunds.com ISI Strategy Fund, Inc. Schedule of Investments October 31, 2014 Security Shares Value COMMON STOCKS - 89.47% (continued) Industrials - 8.62% (continued) Commercial Services & Supplies - 0.96% (continued) United Stationers, Inc. $ Waste Management, Inc. Construction & Engineering - 0.07% AECOM Technology Corp.* Tutor Perini Corp.* Electrical Equipment - 0.34% Babcock & Wilcox Co. (The) Emerson Electric Co. Industrial Conglomerates - 1.06% 3M Co. Danaher Corp. General Electric Co. Machinery - 0.99% AGCO Corp. Allison Transmission Holdings, Inc. Blount International, Inc.* Caterpillar, Inc. Deere & Co. Graco, Inc. Hillenbrand, Inc. ITT Corp. Meritor, Inc.* Mueller Industries, Inc. Stanley Black & Decker, Inc. Security Shares Value COMMON STOCKS - 89.47% (continued) Industrials - 8.62% (continued) Professional Services - 0.44% Dun & Bradstreet Corp. (The) $ Manpowergroup, Inc. Verisk Analytics, Inc. - Class A* Road & Rail - 0.83% Hertz Global Holdings, Inc.* Landstar System, Inc. Union Pacific Corp. Trading Companies & Distributors - 0.21% GATX Corp. United Rentals, Inc.* Transportation Infrastructure - 0.31% Macquarie Infrastructure Co., LLC Information Technology - 16.83% Communications Equipment - 0.96% Black Box Corp. Brocade Communications Systems, Inc. Cisco Systems, Inc. CommScope Holding Co., Inc* Comtech Telecommunica-tions Corp. Harris Corp. Juniper Networks, Inc. Motorola Solutions, Inc. NETGEAR, Inc.* See Notes to Financial Statements. Annual Report|October 31, 2014 33 ISI Strategy Fund, Inc. Schedule of Investments October 31, 2014 Security Shares Value COMMON STOCKS - 89.47% (continued) Information Technology - 16.83% (continued) Communications Equipment - 0.96% (continued) Polycom, Inc.* $ QUALCOMM, Inc. Electronic Equipment, Instruments & Components - 0.68% Arrow Electronics, Inc.* Corning, Inc. CTS Corp. Ingram Micro, Inc. - Class A* Insight Enterprises, Inc.* Itron, Inc.* Jabil Circuit, Inc. Plexus Corp.* ScanSource, Inc.* Tech Data Corp.* Vishay Intertechnology, Inc. Internet Software & Services - 1.77% EarthLink Holdings Corp. eBay, Inc.* Facebook, Inc. - Class A* Google, Inc.* VeriSign, Inc.* IT Services - 4.11% Automatic Data Processing, Inc. Booz Allen Hamilton Holding Corp. CACI International, Inc. - Class A* Computer Sciences Corp. Security Shares Value COMMON STOCKS - 89.47% (continued) Information Technology - 16.83% (continued) IT Services - 4.11% (continued) Convergys Corp. $ DST Systems, Inc. Fidelity National Information Services, Inc. Fiserv, Inc.* Global Payments, Inc. iGATE Corp.* International Business Machines Corp. MasterCard, Inc. - Class A MoneyGram International, Inc.* Teradata Corp.* Vantiv, Inc. - Class A* Visa, Inc. - Class A Western Union Co. (The) Xerox Corp. Semiconductors & Semiconductor Equipment - 1.76% Amkor Technology, Inc.* Atmel Corp.* Broadcom Corp. - Class A Diodes, Inc.* Freescale Semiconductor Ltd.* Intel Corp. Lam Research Corp. ON Semiconductor Corp.* PMC-Sierra, Inc.* See Notes to Financial Statements. 34 www.isifunds.com ISI Strategy Fund, Inc. Schedule of Investments October 31, 2014 Security Shares Value COMMON STOCKS - 89.47% (continued) Information Technology - 16.83% (continued) Semiconductors & Semiconductor Equipment - 1.76% (continued) Texas Instruments, Inc. $ Software - 3.51% Activision Blizzard, Inc. CA, Inc. CDK Global, Inc.* Citrix Systems, Inc.* Intuit, Inc. Manhattan Associates, Inc.* Microsoft Corp. Nuance Communications, Inc.* Oracle Corp. Pegasystems, Inc. Rovi Corp.* Solera Holdings, Inc. Symantec Corp. Technology Hardware, Storage & Peripherals - 4.04% Apple, Inc. Diebold, Inc. EMC Corp. Hewlett-Packard Co. Lexmark International, Inc. - Class A NCR Corp.* Western Digital Corp. Materials - 2.67% Chemicals - 1.30% Ashland, Inc. Security Shares Value COMMON STOCKS - 89.47% (continued) Materials - 2.67% (continued) Chemicals - 1.30% (continued) Cytec Industries, Inc. $ Dow Chemical Co. (The) EI du Pont de Nemours & Co. Mosaic Co. (The) OMNOVA Solutions, Inc.* RPM International, Inc. W.R. Grace & Co.* Construction Materials - 0.07% Vulcan Materials Co. Containers & Packaging - 1.04% Ball Corp. Berry Plastics Group, Inc.* Crown Holdings, Inc.* Owens-Illinois, Inc.* Sealed Air Corp. Metals & Mining - 0.26% Alcoa, Inc. Compass Minerals International, Inc. Freeport-McMoRan, Inc. TimkenSteel Corp. Telecommunication Services - 3.00% Diversified Telecommunication Services - 2.76% AT&T, Inc. CenturyLink, Inc. Cincinnati Bell, Inc.* See Notes to Financial Statements. Annual Report|October 31, 2014 35 ISI Strategy Fund, Inc. Schedule of Investments October 31, 2014 Security Shares Value COMMON STOCKS - 89.47% (continued) Telecommunication Services - 3.00% (continued) Diversified Telecommunication Services - 2.76% (continued) Level 3 Communications, Inc.* $ Verizon Communications, Inc. Wireless Telecommunication Services - 0.24% Sprint Corp.* Utilities - 3.14% Electric Utilities - 1.29% American Electric Power Co. Inc Cleco Corp. Duke Energy Corp. Exelon Corp. FirstEnergy Corp. NextEra Energy, Inc. Southern Co. (The) UIL Holdings Corp. Xcel Energy, Inc. Gas Utilities - 0.55% AGL Resources, Inc. Atmos Energy Corp. ONE Gas, Inc. Questar Corp. UGI Corp. Independent Power and Renewable Energy Producers - 0.63% AES Corp. Multi-Utilities - 0.67% Ameren Corp. CenterPoint Energy, Inc. Dominion Resources, Inc. Security Shares Value COMMON STOCKS - 89.47% (continued) Utilities - 3.14% (continued) Multi-Utilities - 0.67% (continued) Wisconsin Energy Corp. $ Total COMMON STOCKS (Cost $62,507,103) $ See Notes to Financial Statements. 36 www.isifunds.com ISI Strategy Fund, Inc. Schedule of Investments October 31, 2014 Interest Maturity Principal Security Rate Date Amount Value U.S. TREASURY OBLIGATIONS - 8.36% U.S. Treasury Notes % 03/31/17 $ $ U.S. Treasury Notes % 01/31/16 U.S. Treasury Bonds % 05/15/22 U.S. Treasury Bonds % 08/15/20 U.S. Treasury Bonds % 08/15/19 Total U.S. Treasury Obligations (Cost $7,915,241) $ U.S. TREASURY BILLS - 1.90% U.S. Treasury Bills1 % 12/04/14 $ $ U.S. Treasury Bills1 % 03/05/15 Total U.S. Treasury Bills (Cost $1,794,901) $ Total Investments - 99.73% (Cost $72,217,245)** $ Other Assets In Excess Of Liabilities - 0.27% Net Assets - 100.00% $ * Non-Income Producing Security. 1 Interest rate presented is effective yield to maturity. ** Cost for Federal income tax purposes is $72,300,821 and net unrealized appreciation on a tax basis consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ See Notes to Financial Statements. Annual Report|October 31, 2014 37 ISI Funds Statements of Assets and Liabilities October 31, 2014 Total Return U.S. Treasury Fund, Inc. Managed Municipal Fund, Inc. ASSETS Investments in securities: At cost $ $ At value (Note 1) $ $ Cash Interest receivable Receivable for investment securities sold – Receivable for capital shares sold Other assets TOTAL ASSETS LIABILITIES Distributions payable Payable for capital shares redeemed Accrued investment advisory fees (Note 2) Accrued distribution fees (Note 2) Accrued transfer agent fees (Note 2) Accrued administration fees (Note 2) Accrued directors' fees (Note 2) Accrued shareholder servicing fees (Note 2) Other accrued expenses and liabilities TOTAL LIABILITIES NET ASSETS $ $ NET ASSETS CONSIST OF: Paid-in capital $ $ Accumulated net investment loss ) ) Accumulated net realized loss from investments – ) Net unrealized appreciation on investments NET ASSETS $ $ See Notes to Financial Statements. 38 www.isifunds.com ISI Funds Statements of Assets and Liabilities October 31, 2014 Total Return U.S. Treasury Fund, Inc. Managed Municipal Fund, Inc. SHARES OF CAPITAL STOCK OUTSTANDING OF $0. ISI Class A Shares (50,000,000 shares authorized) – ISI Class I Shares (5,000,000 shares authorized) – ISI Shares (115,000,000 shares authorized) – NET ASSET VALUE AND REDEMPTION PRICE PER SHARE ISI Class A Shares (based on net assets of $61,869,062) $
